Title: From James Madison to Daniel Webster, 25 February 1825
From: Madison, James
To: Webster, Daniel


        
          Dear Sir
          Montpellier Feby. 25. 1825
        
        I must not let the Session of Congress close without returning my thanks for the printed Documents for which I was indebted as appeared to your friendly politeness. Tho’ they find their way to me through the daily vehicles, there is an advantage in possessing them in a more compact, as well as less perishable form. Among the characteristic Attributes of our Government is its frankness in giving publicity to proceedings, elsewhere

locked up as arcana of State: and it will always be happy when they will so well bear the light; or rather, so much contribute to the reputation of our own Country, and the edification of others. Be pleased to accept, Sir, assurances of my high esteem & cordial respects
        
          James Madison
        
      